8 So. 3d 1210 (2009)
Vernon PITTMAN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-881.
District Court of Appeal of Florida, Third District.
April 29, 2009.
Vernon Pittman, in proper person.
Bill McCollum, Attorney General, and Richard L. Polin, Chief Assistant Attorney General, for appellee.
Before COPE, SUAREZ, and ROTHENBERG, JJ.
ROTHENBERG, J.
Vernon Pittman ("Pittman") appeals the trial court's order denying his petition for writ of habeas corpus premised on Pittman's claim that the thirty-year sentence he received for a 1971 second degree murder conviction violated his due process and double jeopardy rights. Because Pittman raised these arguments in two previous motions, which were denied by the trial court, and affirmed by this Court on appeal, and the petition under review does not contain any new allegations, we affirm on the basis of collateral estoppel and/or law of the case. See State v. McBride, 848 So. 2d 287 (Fla.2003).
Because the additional claims raised in Pittman's brief were not raised below, they are not properly before this Court on appeal. We, therefore, decline to address them on appeal. See Harrell v. State, 894 So. 2d 935 (Fla.2005); Robertson v. State, 829 So. 2d 901 (Fla.2002).
Affirmed.